Caldwell, J.
We think the indictment insufficient, and that the judgment of the court below ought to be *520affirmed in quashing it. The indictment charges that the defendant did “ willfully and knowingly, without complying with the laws regulating estrays, take up and use a horse, coming within the meaning of an estray, worth $25, without the consent of the owner.”
An elementary rule by which to test the sufficiency of an indictment is, that it shall, in plain and -unambiguous language, apprize the defendant of the particular violation of law which he is called upon to answer, that he may prepare for his defense; also, that it might be plead in bar of another indictment for the same offense. Thus tested, it will be seen that the indictment is bad. “'Coming within .the meaning of an estray,” as aptly expressed by counsel, is not an averment that the (a horse) horse was an “ estray,” which it would be an offense to “ take up.” This the indictment should-contain. Moreover,.suppose the proof should show' that the animal in question was a mare would it be seriously insisted on that a rightful conviction could be had? Or that it was a colt'or stallion. The 160th article of the code requires that-the language used in an indictment shall be construed according to its “plain import.” The “plain import” of these terms is too well understood, and they should be used in.their proper sense, that the mind of the defendant might be directed to the particlar animal. We will not undertake to define the only descriptions of a good indictment of this character, but will mention that a description by age, color, sex, and brands, if any, would easily lead to the identification of each offense.
The point raised by the defendant, as to the suspension of the estray laws, is left undetermined.
JUDUMENT AEEIBMED.